SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Index (Expressed in millions of US Dollars, unless otherwise indicated) Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Notes to the financial statements 9 1. The Company and its operations 9 2. Basis of preparation 9 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company 10 4. Summary of significant accounting policies 15 5. Critical accounting policies: key estimates and judgments 25 6. New standards and interpretations 31 7. Cash and cash equivalents and Marketable securities 32 8. Trade and other receivables 33 9. Inventories 36 10. Disposal of assets and legal mergers 36 11. Investments 38 12. Property, plant and equipment 41 13. Intangible assets 43 14. Impairment 44 15. Exploration for and evaluation of oil and gas reserves 49 16. Trade payables 51 17. Finance debt 51 18. Leases 53 19. Related party transactions 54 20. Provision for decommissioning costs 56 21. Taxes 56 22. Employee benefits (Post-Employment) 61 23. Shareholders’ equity 70 24. Sales revenues 71 25. Other expenses, net 72 26. Costs and Expenses by nature 72 27. Net finance income (expense) 73 28. Supplemental information on statement of cash flows 73 29. Segment Information 74 30. Provisions for legal proceedings 78 31. Commitment to purchase natural gas 84 32. Collateral for crude oil exploration concession agreements 84 33. Risk management 85 34. Fair value of financial assets and liabilities 91 35. Subsequent events 92 36. Information Related to Guaranteed Securities Issued by Subsidiaries 93 Supplementary information on Oil and Gas Exploration and Production (unaudited) 94 2 Petróleo Brasileiro S.A. – Petrobras Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras In our opinion, the accompanying consolidated statement of financial position and the related consolidated statements of income, comprehensive income, cash flows and changes in shareholders’ equity present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. – Petrobras and its subsidiaries (the "Company") at December 31, 2015 and December 31, 2014, and the results of their operations and their cash flows for each of the years in the three year period ended December 31, 2015 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 3 to the consolidated financial statements, in 2014, the Company wrote off US$ 2,527 million of overpayments on the acquisition of property plant and equipment incorrectly capitalized, according to testimony obtained from Brazilian criminal investigations conducted by the Brazilian authorities. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil March 21, 2016 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position December 31, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 7 25,058 16,655 Trade payables 16 6,380 9,760 Marketable securities 7 780 9,323 Finance debt 17 14,683 11,868 Trade and other receivables, net 8 5,803 7,969 Finance lease obligations 18 12 16 Inventories 9 7,441 11,466 Income taxes payable 21.1 105 247 Recoverable income taxes 21.1 983 1,063 Other taxes payable 21.1 3,365 4,064 Other recoverable taxes 21.1 1,765 2,748 Payroll, profit sharing and related charges 1,302 2,066 Advances to suppliers 108 423 Pension and medical benefits 22 655 796 Other current assets 1,338 1,180 Others 1,946 2,301 43,276 50,827 28,448 31,118 Assets classified as held for sale 10.3 152 5 Liabilities on assets classified as held for sale 10.3 125 − 43,428 50,832 28,573 31,118 Non-current assets Non-current liabilities Long-term receivables Finance debt 17 111,482 120,218 Trade and other receivables, net 8 3,669 4,832 Finance lease obligations 18 39 56 Marketable securities 7 88 109 Deferred income taxes 21.6 232 3,031 Judicial deposits 30.2 2,499 2,682 Pension and medical benefits 22 12,195 16,491 Deferred income taxes 21.6 6,016 1,006 Provisions for legal proceedings 30.1 2,247 1,540 Other tax assets 21.1 2,821 4,008 Provision for decommissioning costs 20 9,150 8,267 Advances to suppliers 1,638 2,409 Others 548 988 Others 2,446 3,817 135,893 150,591 19,177 18,863 Total liabilities 164,466 181,709 Shareholders' equity Investments 11 3,527 5,753 Share capital (net of share issuance costs) 23.1 107,101 107,101 Property, plant and equipment 12 161,297 218,730 Change in interest in subsidiaries 23.2 321 148 Intangible assets 13 3,092 4,509 Profit reserves 23.3 57,977 66,423 187,093 247,855 Accumulated other comprehensive (deficit) 23.4 (100,163) (57,400) Attributable to the shareholders of Petrobras 65,236 116,272 Non-controlling interests 11.4 819 706 Total equity 66,055 116,978 Total assets 230,521 298,687 Total liabilities and shareholder's equity 230,521 298,687 The Notes form an integral part of these Financial Statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income December 31, 2015, 2014 and 2013 (In millions of US Dollars, unless otherwise indicated) Note Sales revenues 24 97,314 143,657 141,462 Cost of sales (67,485) (109,477) (108,834) Gross profit 29,829 34,180 32,628 Income (expenses) Selling expenses (4,627) (6,827) (4,904) General and administrative expenses (3,351) (4,756) (4,982) Exploration costs 15 (1,911) (3,058) (2,959) Research and development expenses (630) (1,099) (1,132) Other taxes (2,796) (760) (780) Impairment of assets 14 (12,299) (16,823) (544) Write-off - overpayments incorrectly capitalized 3 − (2,527) − Other expenses, net 25 (5,345) (5,293) (1,113) (30,959) (41,143) (16,414) Income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes (1,130) (6,963) 16,214 Finance income 1,412 1,949 1,815 Finance expenses (6,437) (3,923) (2,673) Foreign exchange and inflation indexation charges (3,416) 339 (1,933) Net finance income (expense) 27 (8,441) (1,635) (2,791) Share of earnings (losses) in equity-accounted investments 11.2 (177) 218 507 Profit sharing 22.7 − (444) (520) Income (loss) before income taxes (9,748) (8,824) 13,410 Income taxes 21.7 1,137 1,321 (2,578) Net income (loss) (8,611) (7,503) 10,832 Net income (loss) attributable to: Shareholders of Petrobras (8,450) (7,367) 11,094 Non-controlling interests (161) (136) (262) Net income (loss) (8,611) (7,503) 10,832 Basic and diluted earnings (loss) per weighted-average of common and preferred share - in U.S. dollars 23.6 (0.65) (0.56) 0.85 The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income December 31, 2015, 2014 and 2013 (In millions of US Dollars) 2015 2014 2013 Net income (loss) (8,611) (7,503) 10,832 Items that will not be reclassified to the statement of income: Actuarial gains (losses) on defined benefit pension plans (53) (5,947) 7,248 Deferred income tax (14) 1,157 (2,153) (67) (4,790) 5,095 Items that may be reclassified subsequently to the statement of income: Unrealized gains / (losses) on available-for-sale securities Recognized in shareholders' equity − − 1 Reclassified to the statement of income − − (44) Deferred income tax − − 15 − − (28) Unrealized gains / (losses) on cash flow hedge - highly probable future exports Recognized in shareholders' equity (21,132) (6,443) (6,226) Reclassified to the statement of income 2,057 702 303 Deferred income tax 6,486 1,953 2,012 (12,589) (3,788) (3,911) Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity 10 6 9 Reclassified to the statement of income − 1 9 10 7 18 Cumulative translation adjustments (*) (29,248) (15,606) (20,397) Share of other comprehensive income (losses) in equity-accounted investments (861) (263) (265) Total other comprehensive income (loss): (42,755) (24,440) (19,488) Total comprehensive income (loss) (51,366) (31,943) (8,656) Comprehensive income (loss) attributable to: Shareholders of Petrobras (51,209) (31,729) (8,263) Non-controlling interests (157) (214) (393) Total comprehensive income (loss) (51,366) (31,943) (8,656) (*) Includes US$ 1,002 of cumulative translation adjustments in investees (US$ 321 in 2014). The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows December 31, 2015, 2014 and 2013 (In millions of US Dollars) 2015 2014 2013 Cash flows from Operating activities Net income (loss) (8,611) (7,503) 10,832 Adjustments for: Share of earnings (losses) in equity-accounted investments 177 (218) (507) Depreciation, depletion and amortization 11,591 13,023 13,188 Impairment of property, plant and equipment, intangible and other assets 12,299 16,823 544 Inventory write-down to net realizable value 431 1,015 580 Exploration expenditures written off 1,441 2,178 1,892 Write-off - overpayments incorrectly capitalized − 2,527 − Allowance for impairment of trade receivables 941 2,378 73 (Gains) losses on disposal of assets, write-offs of assets, E&P areas returned and cancelled projects, net 758 481 (1,745) Foreign exchange, indexation and finance charges 9,172 3,571 3,167 Deferred income taxes, net (2,043) (3,045) 402 Pension and medical benefits (actuarial expense) 1,960 2,022 2,566 Decrease (Increase) in assets Trade and other receivables, net (396) (2,507) (1,142) Inventories 291 570 (2,128) Judicial deposits (789) (506) (131) Other assets (819) (2,297) (172) Increase (Decrease) in liabilities Trade payables (1,226) (1,211) 1,108 Taxes payable 1,061 (1,245) (1,517) Pension and medical benefits (709) (834) (796) Other liabilities 384 1,410 75 Net cash provided by operating activities 25,913 26,632 26,289 Cash flows from Investing activities Capital expenditures (21,653) (34,808) (45,110) Investments in investees (108) (329) (199) Proceeds from disposal of assets 727 3,744 3,820 Divestment (investment) in marketable securities 7,982 (5,469) 5,718 Dividends received 259 387 146 Net cash (used in) investing activities (12,793) (36,475) (35,625) Cash flows from Financing activities (Acquisition) Investments of non-controlling interest 100 (98) (70) Financing and loans, net: Proceeds from long-term financing 17,420 31,050 39,542 Repayment of principal (14,809) (10,031) (18,455) Repayment of interest (6,305) (5,995) (5,066) Dividends paid − (3,918) (2,656) Net cash provided by (used in) financing activities (3,594) 11,008 13,295 Effect of exchange rate changes on cash and cash equivalents (1,123) (378) (1,611) Net increase in cash and cash equivalents 8,403 787 2,348 Cash and cash equivalents at the beginning of the year 16,655 15,868 13,520 Cash and cash equivalents at the end of the year 25,058 16,655 15,868 The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity December 31, 2015, 2014 and 2013 (In millions of US Dollars) Share capital (net of share issuance costs) Accumulated other comprehensive income (deficit) and deemed cost Profit Reserves Share Capital Share issuance costs Change in interest in subsidiaries Cumulative translation adjustment Cash flow hedge - highly probable future exports Actuarial gains (losses) on defined benefit pension plans Other comprehensive income (loss) and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity Balance at December 31, 2012 107,362 (279) 628 (6,174) − (7,600) 102 7,364 1,645 729 57,019 (82) 160,714 1,152 161,866 Capital increase with reserves 9 (9) − − − Realization of deemed cost (5) 5 − − Change in interest in subsidiaries 46 46 (102) (56) Net income 11,094 11,094 (262) 10,832 Other comprehensive income (loss) (20,266) (3,911) 5,095 (275) (19,357) (131) (19,488) Appropriations: − − Transfer to reserves 555 537 9 5,946 (7,047) − − Dividends (3,970) (3,970) (61) (4,031) 107,371 (279) 674 (26,440) (3,911) (2,505) (178) 7,919 2,182 729 62,965 − 148,527 596 149,123 Balance at December 31, 2013 107,092 674 (33,034) 73,795 148,527 596 149,123 Capital increase with reserves 9 (9) − − Realization of deemed cost (4) 4 − − Change in interest in subsidiaries (526) (526) 393 (133) Net loss (7,367) (7,367) (136) (7,503) Other comprehensive income (loss) (15,528) (3,788) (4,790) (256) (24,362) (78) (24,440) Appropriations: − − Transfer to reserves (7,363) 7,363 − − Dividends − (69) (69) 107,380 (279) 148 (41,968) (7,699) (7,295) (438) 7,919 2,182 720 55,602 − 116,272 706 116,978 Balance at December 31, 2014 107,101 148 (57,400) 66,423 116,272 706 116,978 Realization of deemed cost (4) 4 − − Change in interest in subsidiaries 173 173 338 511 Net loss (8,450) (8,450) (161) (8,611) Other comprehensive income (loss) (29,252) (12,589) (67) (851) − (42,759) 4 (42,755) Appropriations: − − Transfer to reserves (8,446) 8,446 − − Dividends − (68) (68) 107,380 (279) 321 (71,220) (20,288) (7,362) (1,293) 7,919 2,182 720 47,156 − 65,236 819 66,055 Balance at December 31, 2015 107,101 321 (100,163) 57,977 65,236 819 66,055 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1.
